       Case 2:20-cv-02175-HLT-JPO Document 6 Filed 04/09/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

JESSICA NEWTON,                                   )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )
                                                  )
                                                  )
BOB AND TERESA, INC. d/b/a,                       )   Case No.: 2:20-cv-02175-HLT-JPO
BOB HAMILTON PLUMBING, INC.                       )
AND AMERICAN RESIDENTIAL                          )
SERVICES L.L.C. d/b/a BOB HAMILTON                )
PLUMBING, INC.                                    )
                                                  )
        Defendants.                               )

DEFENDANT AMERICAN RESIDENTIAL SERVICES L.L.C. d/b/a BOB HAMILTON
  d/b/a BOB HAMILTON PLUMBING, INC.’S ANSWER TO PLAINTIFF’S FIRST
                  AMENDED PETITION FOR DAMAGES

        COMES NOW Defendant American Residential Services L.L.C. d/b/a Bob Hamilton

Plumbing, Inc. (“Defendant ARS”), by and through undersigned counsel, and for its Answer and

Affirmative Defenses to Plaintiff’s First Amended Petition for Damages (Doc. 5, pp. 71-89)

states as follows:

        1.      Plaintiff’s First Amended Petition for Damages fails to state a claim upon which

relief can be granted and, therefore, should be dismissed.

        2.      Defendant “Bob and Teresa, Inc. d/b/a Bob Hamilton Plumbing, Inc.” is the

incorrect party in interest.

        3.      Defendant ARS objects to and denies that Plaintiff is entitled to the relief

requested in her prayer for relief.

        4.      Defendant ARS denies each and every legal conclusion and allegation of fact

contained in Plaintiff’s First Amended Petition for Damages that is not admitted herein
        Case 2:20-cv-02175-HLT-JPO Document 6 Filed 04/09/20 Page 2 of 10




                                             PARTIES

        5.      Defendant ARS admits Paragraph 1 of Plaintiff’s First Amended Petition for

Damages.

        6.      Defendant ARS denies Paragraph 2 of Plaintiff’s First Amended Petition for

Damages. Defendant Bob and Teresa, Inc. does not do and has not done business as “Bob

Hamilton Plumbing, Inc.” and Defendant Bob and Teresa, Inc. has been improperly named as a

defendant in this case.

        7.      In response to Paragraph 3 of Plaintiff’s First Amended Petition for Damages,

Defendant ARS is a Delaware limited liability company owned by Delaware limited liability

companies, ARS Acquisition Holdings, LLC and ARS Intermediate Holdings, LLC, whose

members are residents of states other than Kansas. For its further answer to Paragraph 3,

Defendant ARS admits that all events alleged in Plaintiff’s First Amended Petition for Damages

occurred after Defendant ARS purchased Bob Hamilton Plumbing, Inc. and that it may be served

through its registered agent, Corporation Service Company, 2900 SW Wanamaker Drive, Suite

204, Topeka, Kansas 66614.

        8.      Defendant ARS is without sufficient information to admit or deny the allegations

in Paragraph 4 of the Plaintiff’s First Amended Petition for Damages and, therefore, denies the

same.

                                  JURISDICTION AND VENUE

        9.      Paragraphs 5-8 of Plaintiff’s First Amended Petition for Damages all state legal

conclusions for which no response is required. To the extent any response is required, Defendant

ARS is without sufficient information to admit or deny the allegations in Paragraphs 5-8 and,

therefore, denies the same. For its further answer to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that jurisdiction and venue is appropriate with the United States

District Court for the District of Kansas.




                                                2
       Case 2:20-cv-02175-HLT-JPO Document 6 Filed 04/09/20 Page 3 of 10




                                            AGENCY

       10.     As stated, Defendant ARS denies Paragraph 9 of Plaintiff’s First Amended

Petition for Damages.

                        ALLEGATIONS COMMON TO ALL COUNTS

       11.     As stated, Defendant ARS denies Paragraphs 10-12 of Plaintiff’s First Amended

Petition for Damages.

       12.     Defendant ARS is without sufficient information to admit or deny the allegations

contained in Paragraphs 13 of Plaintiff’s First Amended Petition for Damages and, therefore,

denies the same.

       13.     As stated, Defendant ARS denies Paragraphs 14-15 of Plaintiff’s First Amended

Petition for Damages.

       14.     Defendant ARS is without sufficient information to admit or deny the allegations

contained in Paragraphs 16-20 of Plaintiff’s First Amended Petition for Damages and, therefore,

denies the same.

       15.     As stated, Defendant ARS denies Paragraphs 21-22 of Plaintiff’s First Amended

Petition for Damages.

       16.     In response to Paragraph 23 of Plaintiff’s First Amended Petition for Damages,

Defendant ARS admits an inspection occurred by the Unified Government of Wyandotte

County/Kansas City, Kansas Building Inspection Division. The remainder of Paragraph 23 calls

for a legal conclusion for which no response is required, and to the extent a response is required,

Defendant ARS denies the same.

       17.     Defendant ARS is without sufficient information to admit or deny the allegations

contained in Paragraphs 24-25 of Plaintiff’s First Amended Petition for Damages and, therefore,

denies the same.


                                                3
       Case 2:20-cv-02175-HLT-JPO Document 6 Filed 04/09/20 Page 4 of 10




       18.      As stated, Defendant ARS denies Paragraphs 26-29 of Plaintiff’s First Amended

Petition for Damages.

                                 COUNT I:
                   NEGLIGENCE AGAINST BOB AND TERESA, INC.

       19.     In response to Paragraph 30 of Plaintiff’s First Amended Petition for Damages,

Defendant ARS incorporates Paragraphs 1-18 of its Answer as if fully set forth herein.

       20.     Allegations set forth in Paragraphs 31-33 of Plaintiff’s First Amended Petition for

Damages are asserted against separate defendant “Bob and Teresa, Inc. d/b/a Bob Hamilton

Plumbing, Inc.” to which no response is required by Defendant ARS. To the extent a response is

required, Defendant ARS denies the same.

                            COUNT II:
      NEGLIGENCE AGAINST AMERICAN RESIDENTIAL SERVVICES L.L.C.

       21.     In response to Paragraph 34 of Plaintiff’s First Amended Petition for Damages,

Defendant ARS incorporates Paragraphs 1-20 of its Answer as if fully set forth herein.

       22.     Paragraph 35 of Plaintiff’s First Amended Petition for Damages is a legal

conclusion for which no response is required. To the extent a response is necessary, Defendant

ARS denies the same.

       23.     As stated, Defendant ARS denies Paragraphs 36-37 of Plaintiff’s First Amended

Petition for Damages, including all subparts.

                                 COUNT III:
               NEGLIGENCE PER SE AGAINST BOB AND TERESA, INC.

       24.     In response to Paragraph 38 of Plaintiff’s First Amended Petition for Damages,

Defendant ARS incorporates Paragraphs 1-23 of its Answer as if fully set forth herein.

       25.     Allegations set forth in Paragraphs 39-43 of Plaintiff’s First Amended Petition for

Damages are asserted against separate defendant “Bob and Teresa, Inc. d/b/a Bob Hamilton



                                                4
       Case 2:20-cv-02175-HLT-JPO Document 6 Filed 04/09/20 Page 5 of 10




Plumbing, Inc.” to which no response is required by Defendant ARS. To the extent a response is

required, Defendant ARS denies the same.

                              COUNT IV:
   NEGLIGENCE PER SE AGAINST AMERICAN RESIDENTIAL SERVICES L.L.C.

       26.     In response to Paragraph 44 of Plaintiff’s First Amended Petition for Damages,

Defendant ARS incorporates Paragraphs 1-25 of its Answer as if fully set forth herein.

       27.     As stated, Defendant ARS denies Paragraphs 45-49 of Plaintiff’s First Amended

Petition for Damages, including all subparts.

                                COUNT V:
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                       AGAINST BOB AND TERESA, INC.

       28.     Allegations set forth in Paragraphs 50-57 of Plaintiff’s First Amended Petition for

Damages are asserted against separate defendant “Bob and Teresa, Inc. d/b/a Bob Hamilton

Plumbing, Inc.” to which no response is required by Defendant ARS. To the extent a response is

required, Defendant ARS denies the same.

                                   COUNT VI:
                 BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                    AGAINST AMERICAN RESIDENTIAL SERVICES L.L.C.

       29.     In response to Paragraphs 58-63 of the First Amended Petition for Damages,

Defendant ARS states that these paragraphs are legal conclusions for which no response is

required. To the extent a response is necessary, Defendant ARS denies these paragraphs.

       30.     Defendant ARS denies Paragraphs 64-65 of plaintiff’s First Amended Petition for

Damages.

                                 COUNT VII:
           BREACH OF IMPLIED WARRANTY AGAINST BOB AND TERESA, INC.




                                                5
       Case 2:20-cv-02175-HLT-JPO Document 6 Filed 04/09/20 Page 6 of 10




       31.       Allegations set forth in Paragraphs 66-70 of Plaintiff’s First Amended Petition for

Damages are asserted against separate defendant “Bob and Teresa, Inc. d/b/a Bob Hamilton

Plumbing, Inc.” to which no response is required by Defendant ARS. To the extent a response is

required, Defendant ARS denies the same.

                                        COUNT VIII:
                            BREACH OF IMPLIED WARRANTY AGAINST
                             AMERICAN RESIDENTIAL SERVICES L.L.C.

        32.      In response to Paragraphs 71-73 of Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that these paragraphs are legal conclusions for which no

response is required. To the extent a response is necessary, Defendant ARS denies these

paragraphs.

       33.       Defendant ARS denies Paragraphs 74-75 of Plaintiff’s First Amended Petition for

Damages.

       34.       Defendant ARS denies that Plaintiff is entitled to any of the relief sought by the

“Wherefore” paragraph of Plaintiff’s First Amended Petition for Damages.

                                   AFFIRMATIVE DEFENSES

       35.       For its further answer and defense, Defendant ARS states that the Plaintiff’s First

Amended Petition for Damages, and all counts thereof, fail to state a cause of action against it

upon which relief can be granted and that all counts thereof should be dismissed.

       36.       For its further answer and defense to the First Amended Petition for Damages,

Defendant ARS states that Plaintiff’s claims are barred by the applicable statute of limitations.

       37.       For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that Plaintiff’s negligence claims are barred by the economic

loss doctrine.




                                                  6
       Case 2:20-cv-02175-HLT-JPO Document 6 Filed 04/09/20 Page 7 of 10




        38.     For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that Plaintiff’s claims are barred by the doctrines of waiver and

estoppel.

        39.     For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that Plaintiff’s claims are barred by an accord and satisfaction.

        40.     For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that Plaintiff’s claims are barred by the doctrine of payment.

        41.     For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that Plaintiff’s claims are barred by a release.

        42.     For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that Plaintiff’s damages, if any, were caused, in whole or in

part, by the actions or omissions of others over whom Defendant ARS has no control.

        43.     For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that Plaintiff’s claims for breach of implied warranties are

barred, in whole or in part, by Plaintiff’s failure to give timely and sufficient notice of such

alleged breaches, as required by law.

        44.     For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that Plaintiff’s claim for breach of implied warranty of

merchantability is barred for the reason that the goods allegedly sold were not defective nor does

Plaintiff assert that a defect existed at the time of the sale, as required by law.

        45.     For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that Plaintiff’s claims for breach of implied warranties are




                                                   7
       Case 2:20-cv-02175-HLT-JPO Document 6 Filed 04/09/20 Page 8 of 10




barred, in whole or in part, for the reason that said alleged implied warranties have been

excluded, disclaimed or limited.

       46.     For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that Plaintiff has failed to mitigate her damages, if any, in

whole or in part.

       47.     For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that the fault of all persons and parties must be ascertained and

compared pursuant to K.S.A. 60-258a. In particular, Plaintiff’s alleged damages were caused or

contributed to be caused by Plaintiff’s negligence or the negligence of others over whom

Defendant ARS had no control. Defendant ARS specifically avails itself of the right to compare

the fault of others pursuant to K.S.A. § 60-258a, including the fault of Plaintiff and of any other

individual(s) or entities determined to be at fault through the discovery process.

       48.     For its further answer and defense to the First Amended Petition for Damages,

Defendant ARS states that Plaintiff’s alleged damages were caused or contributed to be caused

by the fault or negligence of Plaintiff, over whom Defendant ARS had no control. Negligence on

the part of Plaintiff diminishes or completely bars her recovery against Defendant ARS.

       49.     For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, in the event that medical expenses are established as a source of damages, such

amounts should be offset by applicable credits, write-off, adjustments, and other actions causing

such amounts to be forgiven or not charged to Plaintiff.

       50.     For its further answer and defense to Plaintiff’s First Amended Petition for

Damages, Defendant ARS states that Plaintiff’s claims may be barred or limited by the Kansas

Product Liability Act, K.S.A. § 60-3301, et seq.




                                                   8
       Case 2:20-cv-02175-HLT-JPO Document 6 Filed 04/09/20 Page 9 of 10




        51.     Defendant ARS hereby gives notice that it intends to rely on any other defenses

that may become known or apparent during discovery, or from the evidence at trial, and hereby

reserves its right to amend its Answer to assert any such defenses.

        WHEREFORE, having fully answered Plaintiff’s First Amended Petition for Damages

and having raised and pled its Affirmative Defenses, separate defendant American Residential

Services, L.L.C. d/b/a Bob Hamilton Plumbing, Inc. requests that judgment be entered in its

favor, that this Court dismiss Plaintiff’s First Amended Petition for Damages at Plaintiff’s cost

and for such other and further relief as this Court deems proper.

                                          JURY DEMAND

        Separate defendant American Residential Services, L.L.C. d/b/a Bob Hamilton Plumbing,

Inc. hereby requests a trial by jury as to all issues so triable.

                                                Respectfully submitted,

                                                MANZ SWANSON HALL FOGARTY & GELLIS P.C.


                                                /s/ Theresa Shean Hall
                                                John J. Fogarty       KS #22783
                                                Theresa Shean Hall KS Fed. Bar #78079
                                                1100 Main Street, Suite 1930
                                                Kansas City, Missouri 64105
                                                Telephone:     (816) 472-5310
                                                Facsimile:     (816) 472-5320
                                                jfogarty@mslawkc.com
                                                thall@mslawkc.com
                                                ATTORNEYS FOR DEFENDANTS
                                                AMERICAN RESIDENTIAL SERVICES d/b/a
                                                BOB HAMILTON PLUMBING, INC AND BOB
                                                AND TERESA, INC. d/b/a BOB HAMILTON
                                                PLUMBING, INC.




                                                    9
      Case 2:20-cv-02175-HLT-JPO Document 6 Filed 04/09/20 Page 10 of 10




                                 Certificate of Service

       I hereby certify that on this 9th day of April, 2020, a copy of the above and foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system which sent notification
of such filing to:

Daniel A. Singer, KS# 24834
Shamberg, Johnson & Bergman, Chartered
2600 Grand Boulevard, Suite 550
Kansas City, Missouri 64108
Ph: 816-474-0004
Fx: 816-474-0003
dsinger@sjblaw.com
ATTORNEY FOR PLAINTIFF
JESSICA NEWTON


                                             /s/Theresa Shean Hall
                                             Theresa Shean Hall




                                               10
